DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 5/20/2021 has been received and entered in to the case. 
	Claim 20 is/are newly added, claim 12-17 and 19 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-11, 18 and 20 have been considered on the merits. All arguments have been fully considered. 
	
It is noted that the status identifier for claim 19, which has been withdrawn after the restriction and election, is incorrect. It should be labeled as withdrawn. See MPEP§714.

Response to Amendment
	The claim rejection under 35 USC §112 has been withdrawn due to the instant amendment. 
	The claim rejection under 35 USC §103 has been withdrawn due to the instant amendment. A new claim rejection is necessitated by a newly added limitation to the instant claims (see below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 6, 11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2013/0190210; of record) in view of Tsurkan et al. (2013, Advanced Materials; IDS ref.) 
Murphy et al. teach a method of tissue-engineering forming a living, three-dimensional tissue construct for in vitro scientific and medical research (abstract), and the tissues comprise multiple layers creating a laminar architecture, and the laminar tissues include renal tubules (paras. 83-84). Murphy et al. teach that the cells are encapsulated in a bio-ink for bioprinting the tissue and the bio-ink contains extrusion compounds such as a hydrogel including polyethylene glycol diacrylate (PEG-DA) (paras. 100-103, 182, 245), and the bio-ink comprises a cell culture medium (para. 96) or tissues are maintained in culture (para. 130). Murphy et al. show a liver tissue as an example and teach the cells for the liver tissue are encapsulated in an extrusion compound for bioprinting (Example 13). Murphy et al. teach that a renal tubule would be engineered using renal tubular epithelial cells (Fig. 18D). 
Thus, it would have been obvious to a person skilled in the art to use the renal tubular epithelial cells encapsulated in an extrusion compound comprising PEG-DA for engineering a renal tubule with a reasonable expectation of success. 
Regarding the new limitation directed to the hydrogel being formed by crosslinking PEG via enzymatically cleavable peptides with molecules of a glycosaminoglycan (claim 1), and the cleavable peptides being MMP-cleavable peptides and the hydrogel being cleavable and locally convertible (claim 20), Murphy et al. do not teach the limitation.
st col.) or heparin-maleimide conjugates are reacted with thiol-containing starPEG-peptide (see Scheme 1 at p.2607; p.2608, 1st col.).
It would have been obvious to a person skilled in the art to use the hydrogel of Tsurkan et al. replacing PEG-DA of Murphy et al. with a reasonable expectation of success. This is because one skilled in the art would recognize that the starPEG-peptide-heparin hydrogel is an art-recognized suitable alternative to PEG-DA or any other suitable hydrogels disclosed by Murphy et al. for the same purpose of tissue regeneration. Murphy et al. use a hydrogel including PEG-DA for regenerative medicine or tissue and/or organ engineering (para. 31). Tsurkan et al. teach that ECM-inspired polymer hydrogels are being developed and applied to support tissue regeneration (p.2606, 1st col.), and the hydrogel of Tsurkan et al. is easily adapted to different cell- or tissue-related requirements thus providing a platform for a variety of advanced in vitro cell culture and in vivo applications in regenerative medicine (p.2609, 2nd col.).
Since the hydrogel taught by Tsurkan et al. is identical to the claimed hydrogel, it is cleavable (by MMP) and locally convertible as claimed.
Regarding the limitations directed to the individual kidney cells being primary renal tubule cells (claim 2) or derived from human cells (claim 3), Murphy et al. teach that the living, three-dimensional tissues represent human tissues or cells are derived 
Regarding claim 6, Murphy et al. do not particularly teach the limitations.
However, Murphy et al. teach that the engineered tissues have advantages including mimicking the environmental conditions found within the development, homeostasis, and/or pathogenesis of natural tissues by re-creating native tissue-like intercellular interactions (paras. 56-58), and thus, the functions of the engineered tissues would mimic the functions of the native tissue.  Murphy et al. teach that the method comprises culturing the system in a suitable medium to mature the bioprinted cellular construct (para. 186).
Thus, it would have been obvious to a person skilled in the art to culture bioprinted cells to mature into a desired proximal tubule construct (i.e. a functional proximal tubule model) that mimics the native tissue like formation and resembles the native tissue including adult human renal tubules. 
Regarding the culture medium containing serum (claim 11), Murphy et al. teach the use of serum as a culture medium appropriate for mammalian cells in culture (para. 92).
Regarding the step of monitoring (claim 18), as discussed above, Murphy et al. teach that the method comprises culturing the system in a suitable medium to mature the bioprinted cellular construct (para. 186). Thus, one skilled in the art would recognize that in order to culture the bioprinted cells to mature into a proximal tubule model, the culturing would be necessarily monitored throughout the culturing process. Thus, it 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. in view of Tsurkan et al. as applied to claims 1-3, 6, 11, 18 and 20 above, and further in view of DesRochers et al. (2014, Adv. Drug. Deliv. Rev.)
Regarding the limitation directed to proximal tubule cells (claim 4) or the immortalized proximal tubular epithelial cells derived from normal adult human kidney tissue (claim 5), Murphy et al. do not teach the limitation.
DesRochers et al. teach 3D tissue-engineered kidney disease models, the suitable cells, and their sources for the models (see entire document). DesRochers et al. teach that various sources of biological materials used in engineered kidney tissues and the cells including primary cultures of human proximal tubule epithelial cells (PTCs) as well as immortalized human renal PTCs such as HK-2 (p.4, 3.1.1 Human Cells). DesRochers et al. also teach the use of hydrogels as scaffolds for 3D growth to facilitate the formation of complex architecture in vitro (p.6).
It would have been obvious to a person skilled in the art to use suitable cell types known for in vitro models including PTC and HK-2 in the method of Murphy et al. This is because DesRochers et al. teach that these cells are suitable cells for tissue-engineered kidney models for the same purpose (e.g. drug testing/screening for 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. in view of Tsurkan et al. as applied to claims 1-3, 6, 11, 18 and 20 above, and further in view of Jang et al. (2013, Integr. Biol.)
Regarding claim 7, Murphy et al. do not teach how the functionality is determined. 
Jang et al. teach human kidney proximal tubule-on-a-chip for drug transport and nephrotoxicity assessment (seen entire document) using a primary kidney proximal tubule cells and explore whether reconstituting more physiologically-relevant physical microenvironment can help to induce expression of a more in vivo-like phenotype as well as more human-like responses to known nephrotoxins (p.1120, 1st col. last para. thru 2nd col., 1st para.; Fig. 6). Jang et al. also teach the expression of alkaline phosphatase, a marker of differentiated proximal tubular cell function or determining trans-epithelial transport capacity (p.1124, 1st col.).
It would have been obvious to a person skilled in the art to test functionality of the renal tubule construct made by the method of Murphy et al. by determining the functionality of the renal tubule model by determining whether the model possesses known functions of native renal tubule including expression of human renal makers (e.g. 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. in view of Tsurkan et al. as applied to claims 1-3, 6, 11, 18 and 20 above, and further in view of Lewis et al. (WO2016/179242)
	Regarding the limitation directed to the tubule cells co-cultivated with mesenchymal stem cells (MSCs) (claim 8) or human MSCs (claim 9), Murphy et al. do not teach the limitation.
	Lewis et al. teach a method of engineering tubular tissue construct including renal proximal tubule using renal proximal tubule cells, renal distal tubule cells, collecting duct cells, renal cell progenitors, pluri- or multipotent stem cells, other endothelial lineage cells, or individual cell lines, and the tubular tissue construct is formed by bio-printing of the cells (para. 7). Lewis et al. teach a method of printing co-culture inks allowing the delivery of two or more cell types within a single ink filament (para. 301).
	It would have been obvious to a person skilled in the art to use two or more cell types in a bioink as taught by Lewis et al. in the method of Murphy et al. producing a renal tubule construct comprising two or more cell types with a reasonable expectation of success.

	Since Lewis et al. teach the use of a single bioink comprising two or more cells as a co-culture, it is construed that these two or more cells are co-localized in the hydrogel.
	Regarding the limitation of claim 10 directed to a serum-free medium, Murphy et al. do not teach the limitation.
	Lewis et al. teach the printed 3D PT models using PTECs cultured in serum free media (para. 393).
	It would have been obvious to a person skilled in the art to use serum-free media for 3D PT models using PTECs in the method of Murphy et al. with a reasonable expectation of success.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments filed 5/20/2021 have been fully considered but they are not persuasive. 
Applicant argued that Murphy teaches bio-printed 3D layered architecture which is a laminar geometry, whereas the claimed method is directed to renal tubules cultured In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is noted that the claims do not exclude bioprinting as a method of forming tubule structures. It is also noted that Murphy et al. teach that the bio-ink comprises a cell culture medium (para. 96) or tissues are maintained in culture (para. 130); or the method further comprises culturing the system in a suitable medium to mature the bioprinted cellular construct (para. 186). Applicant questioned what the meaning of “mature” is in the context of the Murphy’s teaching. According to paragraph [0116], self-sorting of the cells in bio-ink after bioprinting appears to be “maturation”. Regardless what it means, however, it is obvious to a person skilled in the art that the bioprinted construct of Murphy et al. would be further cultured in a suitable culture medium to “mature” (i.e. self-sorting of cells to form a tissue construct), and this is understood the same as the step of culturing the cells in a culture medium until tubule structures are formed.
It is noted that the citation of other references in the previous OA is just a list of relevant prior art, and does not require any response from applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAEYOON KIM/           Primary Examiner, Art Unit 1632